Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund On December 16, 2013, Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds (the “Fund”), purchased 1,745 6.00% Subordinated Tier 2 Notes, due on December 19, 2023 issued by The Royal Bank of Scotland Group PLC (CUSIP # 780097AZ4) (the “Notes”), at a purchase price of $99.098 per Note, including an underwriting discount of 0.400%. The Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities CIBC Citigroup Credit Suisse Danske Markets Inc. J.P. Morgan Securities LLC Mischler Financial Group, Inc. Morgan Stanley & Co. LLC RBC Capital Markets, LLC RBS TD Securities Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Trustees of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 19-20, 2014. These materials include additional information about the terms of the transaction.
